Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 16614437 application filed 11/18/19.  
Claims 1-9 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 2/18/2020 has been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7 and 9 are rejected under 103(a) as being obvious over ABI-KARAM ET AL.  (US PG PUB 20150099678) in view of FLORES-TORRES ET AL.  (US PG PUB 20180100120), TSUJIMOTO ET AL. (US PG PUB 20110218131) and MOSIER ET AL. (US PG PUB 20190144775) in their entirety.  Hereby referred to as ABI-KARAM, FLORES-TORRES, TSUJIMOTO and MOSIER.  
The bold represents Applicant’s claimed invention. 
Regarding claim 1 and 6:
ABI-KARAM teaches in the abstract a low viscosity, low volatility lubricant oil compositions comprising a first base oil component comprising, for example, alkylated naphthalenes, and a second base oil component, for use as internal combustion engine oils, such as compression- and spark-ignition engine oils.  Para [0011] teaches that the second base oil component comprises one or more of a polyalphaolefin (PAO) base stock (which is a Group IV base stocks, they are fully synthetic polyalphaolefins, or PAOs) (meets the limitations of claim 1 and claim 6), Group II base stock, Group III base stock, Group V base stock, GTL base stock, alkylated benzene base stock, and ester base stock.  Para [0074] – [0075] teaches that the lubricant oil composition further comprises one or more additives in an amount up to about 20 wt % of the total weight of the lubricant oil composition; wherein the one or more additives is a detergent, a dispersant, an antioxidant, a pour point depressant, a viscosity index (VI) improver, an anti-wear agent, an extreme pressure additive, a friction modifier, a demulsifier, an antifoamant, a corrosion inhibitor, a seal swell control additive, or a metal deactivator. In a certain embodiment, the lubricant oil compositions provided herein further comprise one or more additives, wherein the additive is a detergent, a dispersants, a antioxidant, a anti-wear agent, or a VI improver (meets the limitations of claim 1 - optionally (C) a viscosity index improver in an amount of less than 1 mass% on the basis of the total mass of the composition).  Para [0084] teaches the detergent is partly overbased.  In one embodiment, the overbasing is sodium, calcium ((A) a calcium-containing metallic detergent), or magnesium ((B) a magnesium-containing metallic detergent).  
ABI-KARAM discloses the limitations as cited above; however ABI-KARAM is silent to certain properties and/or concentrations, which are as follows:
a lubricating base oil comprising at least one mineral base oil or at least one synthetic base oil or any combination thereof, the lubricating base oil having a kinematic viscosity at 100°C of 4.0 to 4.5 mm2/s and a NOACK evaporation loss at 250°C of no more than 15 mass%; 
(A)    a calcium-containing metallic detergent in an amount of no less than 1000 mass ppm and less than 2000 mass ppm in terms of calcium on the basis of the total mass of the composition; and
(B)    a magnesium-containing metallic detergent in an amount of 100 to 1000 mass ppm in terms of magnesium on the basis of the total mass of the composition;
nevertheless, these features are taught by FLORES-TORRES, TSUJIMOTO and MOSIER.
	FLORES-TORRES teaches in its claim 9, a lubricating base oil composition comprising a blend of a PAO base stock (lubricating base oil components of claim 1) having a kinematic viscosity of about 3 cSt to about 250 cSt at 100C. (meets the limitation of at least one synthetic base oil or any combination thereof, the lubricating base oil having a kinematic viscosity at 100C of 4.0 to 4.5 mm2/s of claim 1; conversion: 1 mm2/s = 1 cSt), and an alkylated naphthalene or ester base stock having a kinematic viscosity of about 2 cSt to about 22 cSt at 100C.
	One of ordinary skill in the art would recognize ABI-KARAM disclosure of para [0011] wherein the second base oil component comprises one or more of a polyalphaolefin (PAO) base stock, to be combine with FLORES-TORRES teachings of a lubricating base oil composition comprising a blend of a PAO base stock having a kinematic viscosity of about 3 cSt to about 250 cSt at 100C.; as both ABI-KARAM  and FLORES-TORRES teaches the use of PAO base stock, and the kinematic viscosity property is an inherent property of API base oils Group I – Group V which would lead a skill oil formulator to keep the viscosity within said range, if the desire is to meet the standards as outlined in ASTM testing analysis for said lubricating oil compositions containing these base stocks.
	TSUJIMOTO teaches in para [0061] and [0077] teaches the first lubricating base oil component is preferably a mineral base oil or synthetic base oil, or a mixture thereof; wherein the evaporation loss of the first lubricating base oil component is preferably not greater than 25% by mass, as the NOACK evaporation.
	Although, ABI-KARAM did not disclose the NOACK evaporation value of the lubricating base oil component, no un-obviousness is seen in this difference because ABI-KARAM and TSUJIMOTO provides the skilled artisan with the knowledge to prepare lubricating compositions with either a mineral oil or synthetic base oil as the solvent components.   
	MOSIER teaches in para [0061] the overbased detergent may be calcium salts, magnesium salts, or mixtures thereof of; wherein the sodium-free overbased detergent is a calcium detergent, a magnesium detergent or mixtures thereof; and wherein the overbased calcium detergent may be present in an amount to deliver at least 500 ppm calcium by weight and no more than 2000 ppm calcium by weight to the lubricating composition (meets the limitation no less than 1000 mass ppm and less than 2000 mass ppm in terms of calcium on the basis of the total mass of the composition). In another embodiment, the one or more sodium-free overbased detergents may be present in an amount to deliver no more than 1200 ppm by weight of magnesium to the lubricating composition (meets the limitation in an amount of 100 to 1000 mass ppm in terms of magnesium on the basis of the total mass of the composition).  
	It would have been obvious to one of ordinary skill in the art to modify the lubricant compositions for direct injection engines of MOSIER by incorporating the lubricant composition of ABI-KARAM  to operate and function as the claimed invention, as ABI-KARAM  and MOSIER are analogous art because they are from the same field of endeavor; lubricant compositions for injection engines.  A skilled artisan would be motivated to combine the disclosed lubricating compositions of ABI-KARAM and MOSIER as they both teach overlapping components that define the composition comprising an effective amount of one or more additives added to, blended into or admixed with the base stock to meet one or more formulated product specifications, such as those relating to a lubricating oil composition for diesel engines, internal combustion engines; as taught by ABI-KARAM para [0076].
Therefore, a lubricating oil composition for an internal combustion engine has been given its broadest reasonable definition and has been interpreted to include the composition and process of ABI-KARAM, FLORES-TORRES, TSUJIMOTO and MOSIER.  Thereby meeting the limitations of claims 1 and 6.
Regarding claim 3:
Modified ABI-KARAM teachings above and in para [0076] teaches an effective amount of one or more additives can be added to, blended into or admixed with the base stock to meet one or more formulated product specifications, such as those relating to a lubricating oil composition for diesel engines, internal combustion engines; thereby leading one of ordinary skill in the art to select any of the above additives to add to the composition, without selecting the VI improver.  Thereby meeting the limitation wherein the composition does not comprise the component (C).
Regarding claim 4 and 5:
Modified ABI-KARAM teachings above and in para [0144] friction modifiers may include metal-containing compounds or materials as well as ashless compounds or materials, or mixtures thereof. Metal-containing friction modifiers may include metal salts or metal-ligand complexes where the metals may include alkali, alkaline earth, or transition group metals. Such metal-containing friction modifiers may also have low-ash characteristics. Transition metals may include Mo (molybdenum), W, Sb, Sn, Fe, Cu, Zn, and others.
Regarding claim 7:
Modified ABI-KARAM teachings above and in para [0028] teaches the lubricant oil composition provided herein has an HTHS viscosity of less than 2.6 mPas at 150C as determined by ASTM D4683.
Regarding claim 9:
Modified ABI-KARAM teachings above and in the abstract, a low viscosity, low volatility lubricant oil compositions comprising a first base oil component comprising, and a second base oil component wherein the composition has a Noack volatility at 250C of less than 10%.

Claims 2 and 8 are rejected under 103(a) as being obvious over ABI-KARAM ET AL.  (US PG PUB 20150099678) in view of FLORES-TORRES ET AL. (US PG PUB 20180100120), TSUJIMOTO ET AL. (US PG PUB 20110218131) and MOSIER ET AL. (US PG PUB 20190144775), of claims 1, 3-7 and 9 above are hereby incorporated, and further in view of EISENBERG ET AL. (US PG PUB 20160097017) in their entirety.  Hereby referred to as ABI-KARAM, FLORES-TORRES, TSUJIMOTO, EISENBERG and MOSIER.  
The bold represents Applicant’s claimed invention. 
Regarding claim 2:
Modified ABI-KARAM teachings above and in para [0127] teaches VI improvers include high molecular weight hydrocarbons, polyesters and VI improver dispersants that function as both a viscosity index improver and a dispersant. In a certain embodiment, the molecular weight of these VI improver polymers is between about 1,000 Da to about 1,000,000 Da. Examples of VI improvers are polymers and copolymers of methacrylate.  In one embodiment, VI improvers are polymethacrylates (for example, copolymers of various chain length alkyl methacrylates) and polyacrylates (for example, copolymers of various chain length acrylates).
Modified ABI-KARAM discloses the limitations as cited above; however modified ABI-KARAM is silent to the concentration, which is in an amount of no less than 95 mass% on the basis of the total mass of the component (C), however EISENBERG does teach said concentration.
EISENBERG teaches in para [0020] the objective is achieved by a transmission oil formulation comprising (i) a base oil having a kinematic viscosity at 100C of at least 1.5 mm2/s  and an aromatics content of less than 15% by weight ; and (ii) a copolymer obtained by free-radical polymerization from a monomer composition, said monomer composition comprising the following monomers: (A) 30% to 50% by weight of an ester of (meth)acrylic acid and a hydroxylated hydrogenated polybutadiene, ; (B1) 0.2% to 50% by weight of methyl(meth)acrylate; (B2) 0.2% to 50% by weight of butyl(meth)acrylate; (B3) 0.2% to 5% by weight of C5-C30 alkyl(meth)acrylates; where the sum total of the proportions by weight of monomers (B1), (B2) and (B3) is at least 10% by weight (meets the limitation a poly(meth)acrylate viscosity index improver in an amount of no less than 95 mass% on the basis of the total mass of the component (C)).    EISENBERG also discloses in para [0012]-[0013] that these polymers are known in the art to be viscosity index improvers.
It would have been obvious to one of ordinary skill in the art to modify the transmission oil formulation of EISENBERG by incorporating the lubricant composition of modified ABI-KARAM to operate and function as the claimed invention.  A skilled artisan would be motivated to combine the disclosed lubricating compositions of ABI-KARAM and the transmission oil formulation of EISENBERG, as it is known in the art that transmission oils are also lubricating oils.  They both teach overlapping components that define the composition comprising: (i) a base oil ; and (ii) a copolymer obtained by free-radical polymerization from a monomer composition, said monomer composition comprising the following monomers: (A)  an ester of (meth)acrylic acid and a hydroxylated hydrogenated polybutadiene; (B1)  methyl(meth)acrylate; (B2)  butyl(meth)acrylate; (B3)  alkyl(meth)acrylates; and (C) styrene monomers; as taught by EISENBERG para [0020]; and modified ABI-KARAM teachings in para [0046] other non-limiting examples which include copolymers of mono- and diolefins, for example propylene/butadiene copolymers, styrene/butadiene copolymers or acrylonitrile/butadiene copolymers, terpolymers such as styrene/butadiene/alkylacrylate, terpolymers or styrene/butadiene/methacrylate terpolymers, and the like.

Regarding claim 8:
Modified ABI-KARAM teachings above and in view of EISENBERG teaches in TABLE 5 HTHS at 100C is 4.17 – 4.78 mPas.
Therefore, a lubricating oil composition for an internal combustion engine has been given its broadest reasonable definition and has been interpreted to include the composition and process of ABI-KARAM, FLORES-TORRES, TSUJIMOTO, EISENBERG and MOSIER.  Thereby meeting the limitations of claims 1-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771